       Case 2:19-cv-01787-NJB-DMD Document 1 Filed 02/27/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

BURK PROPERTY INVESTMENTS,                     *        CIVIL ACTION No.
LLC                                            *
                                               *
VERSUS                                         *        SECTION “ ”        MAG. ( )
                                               *
ILLINOIS UNION INSURANCE                       *        JUDGE:
COMPANY
                                               *
                                               *        MAGISTRATE
                                               *

                                    NOTICE OF REMOVAL

TO:    The Honorable Judges of the United States District Court
       Eastern District of Louisiana
       500 Poydras Street
       New Orleans, Louisiana 70130

       NOW INTO COURT, through undersigned counsel, comes Defendant, Illinois Union

Insurance Company (“Illinois Union”), who through undersigned counsel gives Notice of

Removal of this action from the Civil District Court for the Parish of Orleans to the United States

District Court for the Eastern District of Louisiana.

                                                   1.

       Illinois Union is the sole defendant in the lawsuit filed by Plaintiff, Burk Property

Investments, LLC (“Burk Property”), now pending in the Civil District Court for the Parish of

Orleans, State of Louisiana, Division A, Section 16, and bearing Case No. 2018-10863.

                                                   2.

       Pertinent information regarding the parties in this case, their counsel, and the State court

are as follows:
      Case 2:19-cv-01787-NJB-DMD Document 1 Filed 02/27/19 Page 2 of 5



       a.     Plaintiff is represented by:

              John A. Venezia (Bar No. 23963)
              Julie O’Shesky (Bar No. 36245)
              Venezia & Associates (APLC)
              757 St. Charles Avenue, Suite 302
              New Orleans, Louisiana 70130
              Telephone: (504) 486-3910
              Facsimile: (504) 486-3913
              E-mail: johnvenezia@venezialaw.net
                      julieoshesky@venezialaw.net

       b.     Illinois Union Insurance Company is represented by:

              Leah N. Engelhardt
              Thomas H. Prince
              Chaffe McCall, L.L.P.
              1100 Poydras Street, Suite 2300
              New Orleans, Louisiana 70163
              Telephone: (504) 585-7000
              Facsimile: (504) 585-7075
              E-mail: engelhardt@chaffe.com
                      prince@chaffe.com

       c.     The case is being removed from Civil District Court for the Parish of Orleans,

              State of Louisiana, which is located at:

              421 Loyola Avenue
              New Orleans, Louisiana 70112

       d.     The case is pending before:

              The Hon. Ellen M. Hazeur, Judge
              Division “A” – Section “16”
              421 Loyola Avenue, Room 304
              New Orleans, LA 70112
              Phone: (504) 407-0200
              Facsimile: (504) 558-9342

                                                 3.

       A copy of all available pleadings filed thus far in the record of the Civil District Court for

the Parish of Orleans, State of Louisiana for this matter are attached hereto as Exhibit “A.”




                                                 2
        Case 2:19-cv-01787-NJB-DMD Document 1 Filed 02/27/19 Page 3 of 5



Exhibit “A” includes true and correct copies of all process, pleadings, and orders found as of this

filing in the Civil District Court record, as required by 28 U.S.C. § 1446(a).

                                                        4.

         This is a civil action over which this Honorable Court has subject matter jurisdiction

based on diversity of citizenship under 28 USC § 1332(a), and is an action that may be removed

to this Honorable Court pursuant to 28 USC § 1441(a) and § 1332(a), in that it is a civil action

wherein the amount in controversy is alleged to exceed the sum of $75,000, exclusive of interest

and costs.

                                                        5.

        Plaintiff, Burk Property Investments, LLC, is a Louisiana limited liability company

formed, organized and domiciled in the State of Louisiana, and with its principle place of

business in the State of Louisiana. The Louisiana Secretary of State records list William R. Burk,

IV as “Manager,” who is located in New Orleans, Louisiana and John Venezia as “Registered

Agent,” also located in New Orleans, Louisiana. The Louisiana Secretary of State records do not

list any information with respect to Burk Property Investments, LLC’s members.

                                                        6.

        Defendant, Illinois Union Insurance Company, is a foreign insurer incorporated in the

State of Illinois with its principal place of business in Pennsylvania.

                                                        7.

        Suit was filed on October 29, 2018. Illinois Union received Plaintiff’s Petition for

Damages on February 4, 2019.1 This notice of removal has been filed within thirty (30) days of

Illinois Union’s receipt of the Petition, as allowed by 28 U.S.C. § 1446(b).

1
 See Letter from Louisiana Secretary of State attaching a copy of the Petition to Illinois Union stamped as received
on February 4, 2019 and attached hereto as Exhibit “B.”


                                                         3
       Case 2:19-cv-01787-NJB-DMD Document 1 Filed 02/27/19 Page 4 of 5



                                                 8.

       Plaintiff’s Petition for Damages, filed in Civil District Court for the Parish of Orleans

State of Louisiana on October 29, 2018, alleges entitlement to insurance coverage for damages to

a residential property under a policy of insurance issued by Illinois Union, as well as bad faith

under Louisiana Revised Statutes 22:1973 and 22:1892 together with attorney fees and costs.

The amount in controversy for the alleged losses and damages sought by Plaintiff exceeds

$75,000.

                                                 9.

       Illinois Union expressly reserves any and all defenses it may have, now or in the future,

as to the merits of the claims asserted in Plaintiff’s Petition for Damages, the lack or

insufficiency of service, process, venue, or jurisdiction, and waive none of the aforesaid defenses

by filing this Notice of Removal.

                                                10.

       Written notice of the filing of this Notice of Removal and removal of the above-

referenced action is being delivered by facsimile, electronic mail, and/or U.S. mail to all parties

through their known counsel of record. A copy of this Notice will be filed promptly with the

Clerk of Court of the Civil District Court for the Parish of Orleans, State of Louisiana.

                                                11.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he/she has read the foregoing Notice of Removal, that to the best of knowledge,

information, and belief formed after reasonable inquiry, it is well-grounded in fact and is

warranted by existing law or good faith argument for the extension, modification or reversal of

existing law, and that it is not interposed for any improper purpose.




                                                 4
       Case 2:19-cv-01787-NJB-DMD Document 1 Filed 02/27/19 Page 5 of 5



       WHEREFORE, Defendant, Illinois Union Insurance Company, hereby files this Notice

of Removal, and prays that the above-referenced State Court action now pending in the Civil

District Court for the Parish of Orleans, State of Louisiana, be removed to this Court, and that

this Court enter any necessary orders of process so that this suit may proceed as if it had

originally commenced in this court.

                                                   Respectfully submitted,

                                                   CHAFFE MCCALL, L.L.P.



                                                   /s/ Leah N. Engelhardt
                                                    Leah N. Engelhardt (LA Bar No. 23232)
                                                   Thomas H. Prince (LA Bar No. 32219)
                                                   2300 Energy Centre
                                                   1100 Poydras Street
                                                   New Orleans, LA 70163-2300
                                                   Office: (504) 585-7000
                                                   Fax: (504) 585-7075
                                                   engelhardt@chaffe.com
                                                   prince@chaffe.com

                                                   COUNSEL FOR ILLINOIS                UNION
                                                   INSURANCE COMPANY

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has this date been served upon all

counsel of record in this proceeding by:

               (   )   Hand Delivery               (   )   Prepaid U.S. Mail

               (   )   Facsimile                   (   )   Federal Express

               ( X ) E-mail                        ( X ) ECF

       New Orleans, Louisiana this 27th day of February, 2019.


                              /s/ Leah N. Engelhardt
                                    LEAH N. ENGELHARDT



                                               5
